Name: Council Regulation (EC) NoÃ 2264/2002 of 19Ã December 2002 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  production;  EU finance;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R2264Council Regulation (EC) No 2264/2002 of 19 December 2002 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products Official Journal L 350 , 27/12/2002 P. 0001 - 0055Council Regulation (EC) No 2264/2002of 19 December 2002amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 of 27 June 1996 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products(1).(2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex to the Regulation because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or because the description needs to be altered in order to take account of technical product developments.(3) Products whose description needs to be altered should be regarded as new products.(4) In view of the large number of amendments coming into force on 1 January 2003, the Annex to Regulation (EC) No 1255/96 should, in the interests of clarity for the user, be replaced by a completely new version with effect from that date.(5) Regulation (EC) No 1255/96 should be amended accordingly.(6) Having regard to the economic importance of this Regulation, it is necessary to invoke the grounds of urgency provided for in point I(3) of the Protocol annexed to the Treaty on European Union and to the Treaty establishing the European Economic Community on the role of national parliaments in the European Union.(7) Since this Regulation should apply from 1 January 2003, it should enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2002.For the CouncilThe PresidentL. Espersen(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1120/2002 (OJ L 171, 29.6.2002, p. 1).ANNEX>TABLE>